Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/30/2019 is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea)  without significantly more. 
Step 1
Claims 1-16 are directed towards the statutory category of a process
Claim 17-20 are directed towards the statutory category of a machine
Regarding claim 1
Step 2A – Prong 1
	Claim 1 recites the following steps in a mental process: 
performing, by the one or more sensors, at least one of one or more first directional measurements associated with the wellbore or one or more second directional measurements associated with the wellbore, wherein the one or more first directional measurements are performed less frequently than the one or more second directional measurements over a given measured depth along the wellbore;
projecting, by a wellbore trajectory model, a trajectory of the wellbore to respective measured depths where at least one of the one or more first directional measurements or one or more second directional measurements was performed to predict one or more predicted directional measurements of the wellbore at the respective measured depths;
determining one or more errors based on at least one of the one or more predicted directional measurements, the one or more first directional measurements, and the one or more second directional measurements;
and calibrating the wellbore trajectory model based on the one or more errors;
	
As drafted, these limitations are processes that under the broadest reasonable interpretation, covers performance of the limitations in the mind or with the aid of a physical aid such as pencil and paper. That is, nothing in the claim element precludes these steps from practically being performed in the mind. If a claim, under its broadest reasonable interpretation, covers a mental process, then it falls within the “Mental Process” grouping of abstract ideas. 




Step 2A – Prong 2

	 

Step 2B
	In accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, the additional elements of “wellbore trajectory model”  amounts to generally linking the use of the judicial exception to a particular environment of field of use which does not provide an inventive concept (See MPEP 2106.05(h). 
	

Regarding the Dependent Claims
Claim 2 is merely additional elements in the mental process. 
Claim 3-5 is merely additional elements in the mental process. The use of the term “directional measurements” is merely specifying what values are obtained. 
Claim 6 is merely additional steps in the mental process. “determining a product a product of a control term and the control input” can be implementing the mental process. 
Claim 7 is merely additional steps in the mental process. “fusing the first directional measurement at the second measured depth” can be implementing the mental process. 
Claim 8 is merely an extra-solution activity of mere data gathering. 
	

Regarding claim 9
Step 2A – Prong 1
	Claim 9 recites the following steps in a mental process: 
perform, by the one or more sensors, at least one of one or more first directional measurements associated with the wellbore or one or more second directional measurements associated with the wellbore, wherein the one or more first directional measurements are performed less frequently than the one or more second directional measurements over a given measured depth along the wellbore;
project, by a wellbore trajectory model, a trajectory of the wellbore to respective measured depths where at least one of the one or more first directional measurements or one or more second directional measurements was performed to predict one or more predicted directional measurements of the wellbore at the respective measured depths;
determine one or more errors based on at least one of the one or more predicted directional measurements, the one or more first directional measurements, and the one or more second directional measurements;
and calibrate the wellbore trajectory model based on the one or more errors;
	
As drafted, these limitations are processes that under the broadest reasonable interpretation, covers performance of the limitations in the mind or with the aid of a physical aid such as pencil and paper. That is, nothing in the claim element precludes these steps from practically being performed in the mind. If a claim, under its broadest reasonable interpretation, covers a mental process, then it falls within the “Mental Process” grouping of abstract ideas. 

Step 2A – Prong 2
Claim 11 does not recite any limitations that integrate a practical application in a meaningful way. 
The limitations:
“a device to” 
is merely considered instructions to implement an abstract idea on a computer, or use a computer to perform said abstract idea.  



Step 2B
	The claimed invention does not recite an additional elements/limitations that amount to significantly more. As discussed above, the additional elements of “wellbore trajectory model” amounts to generally linking the use of the judicial exception to a particular environment of field of use which does not provide an inventive concept (See MPEP 2106.05(h).
Regarding the Dependent Claims
Claim 10 is merely additional elements in the mental process. 
Claim 11-13 is merely additional elements in the mental process. The use of the term “directional measurements” is merely specifying what values are obtained. 
Claim 14 is merely additional steps in the mental process. “determining a product a product of a control term and the control input” can be implementing the mental process. 
Claim 15 is merely additional steps in the mental process. “fusing the first directional measurement at the second measured depth” can be implementing the mental process. 
Claim 16 is merely an extra-solution activity of mere data gathering. 
Regarding claim 17
Step 2A – Prong 1
perform, by the one or more sensors, at least one of one or more first directional measurements associated with the wellbore or one or more second directional measurements associated with the wellbore, wherein the one or more first directional measurements are performed less frequently than the one or more second directional measurements over a given measured depth along the wellbore;
project, by a wellbore trajectory model, a trajectory of the wellbore to respective measured depths where at least one of the one or more first directional measurements or one or more second directional measurements was performed to predict one or more predicted directional measurements of the wellbore at the respective measured depths;
determine one or more errors based on at least one of the one or more predicted directional measurements, the one or more first directional measurements, and the one or more second directional measurements;
and calibrate the wellbore trajectory model based on the one or more errors;
	
As drafted, these limitations are processes that under the broadest reasonable interpretation, covers performance of the limitations in the mind or with the aid of a physical aid such as pencil and paper. That is, nothing in the claim element precludes these steps from practically being performed in the mind. If a claim, under its broadest reasonable interpretation, covers a mental process, then it falls within the “Mental Process” grouping of abstract ideas 

Step 2A – Prong 2
Claim 11 does not recite any limitations that integrate a practical application in a meaningful way. 
The claim limitation of “wellbore trajectory model”  

The limitations:
“one or more non-transitory machine-readable media comprising program code executable by a processor to” 
“a processing module”
 is merely considered instructions to implement an abstract idea on a computer, or use a computer to perform said abstract idea.  

Step 2B
	The claimed invention does not recite an additional elements/limitations that amount to significantly more. As discussed above, the additional elements of wellbore trajectory models amounts to generally linking the use of the judicial exception to a particular environment of field of use which does not provide an inventive concept (See MPEP 2106.05(h).
Regarding the Dependent Claims
Claim 18-20 is merely additional elements in the mental process. The use of the term “directional measurements” is merely specifying what values are obtained. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 9-10, 12, 14, 17 is/are rejected under 35 U.S.C 102(a)(1) as being unpatentable by Reza et al. (Pub. No. 2017/0370151 A1, hereinafter, “Reza”). 
As per claim 1, Reza teaches a method comprising: positioning one or more sensors downhole in a wellbore of a geological formation (Para. [0014] discloses a system can include a first set of one or more sensors positioned along the drill string thereby defining one or more downhole sensors. A system also can include a second set of one or more sensors positioned at the surface thereby defining one or more surface sensors);
performing, by the one or more sensors, at least one of one or more first directional measurements associated with the wellbore or one or more second directional measurements associated with the wellbore, wherein the one or more first directional measurements are performed less frequently than the one or more second directional measurements over a given measured depth along the wellbore (Para. [0014] discloses a system can include a first set of one or more sensors positioned along the drill string thereby defining one or more downhole sensors. A system also can include a second set of one or more sensors positioned at the surface thereby defining one or more surface sensors);
projecting, by a wellbore trajectory model, a trajectory of the wellbore to respective measured depths where at least one of the one or more first directional measurements or one (Para. [0012] discloses directional drilling conceptually can include orienting the bit in the desired direction and executing a series of slide drill and rotate drill iterations. Orienting can be accomplished by rotating and holding the axial position of the drill string so that the bent sub or bent housing, which has a small angle offset, orients the new direction in which to drill. Without turning the drill string, the bit can be rotated with a mud motor and drill in the direction it points. With steerable motors, when the desired wellbore direction is attained, the entire drill string can be rotated and drill straight rather than at an angle. By controlling the amount of hole drilled in the sliding versus the rotating mode, the wellbore trajectory can be controlled precisely);
determining one or more errors based on at least one of the one or more predicted directional measurements, the one or more first directional measurements, and the one or more second directional measurements (Para. [0015] discloses a system also can determine a target toolface orientation measurement value responsive to receipt of the user input from the user computing device. In addition, a system can determine, responsive to one or more measurements at the one or more downhole sensors, an actual toolface orientation measurement value and one or more of an actual DTOB measurement value and an actual DWOB measurement value. A system further can determine, responsive to one or more measurements at the one or more surface sensors, a current top drive operation measurement value, a current drawworks operation measurement value, and a current mud pump operation value. Additionally, a system can determine one or more error values selected from a group of a DTOB error value and a DWOB error value. A DTOB error value can be determined responsive to a comparison of the target DTOB measurement value to the actual DTOB measurement value, and a DWOB error value can be determined responsive to a comparison of the target DWOB measurement value to the actual DWOB measurement value. Still further, a system can determine, responsive to a comparison of the target toolface orientation measurement value and the actual toolface orientation measurement value, a toolface orientation error value);
and calibrating the wellbore trajectory model based on the one or more errors (Para. [0012] discloses by controlling the amount of hole drilled in the sliding versus the rotating mode, the wellbore trajectory can be controlled precisely and Para. [0016] also discloses further, determining the actual toolface measurement value and the one or more of the actual DTOB measurement value and the actual DWOB measurement value can include reconciling the one or more filtered measurements thereby to produce one or more reconciled measurements and verifying the one or more reconciled measurements thereby to produce one or more verified measurements. Determining the actual toolface measurement value and the one or more of the actual DTOB measurement value and the actual DWOB measurement value also can include remediating gross errors in the one or more verified measurements thereby to produce the actual toolface measurement value and the one or more of the actual DTOB measurement value and the actual DWOB measurement value. Additionally, in some circumstances, the control command can be responsive to one or more dynamic models of the drill string within the borehole).
As per claim 2, Reza teaches the method of claim 1, Reza further teaches further comprising predicting a wellbore trajectory based on the calibrated wellbore trajectory model and steering inputs, and drilling the wellbore in the geological formation based on the predicted wellbore trajectory and steering inputs Para. [0020] discloses the control command can be responsive to one or more dynamic models of the drill string within the borehole, and operation of the drawworks can control a rate of penetration of the drill string. The one or more computer programs, when executed by the one or more processors, can cause the system to estimate one or more future values of one or more downhole variables and to determine an optimal rate of penetration of the drill string responsive to a constrained optimization problem. Additionally, the control command can be responsive to the determined optimal rate of penetration of the drill string).
As per claim 9, Reza teaches a systen comprising: one or more sensors positioned downhole in a wellbore of a geologic formation; a wellbore trajectory model (Para. [0014] discloses a system can include a first set of one or more sensors positioned along the drill string thereby defining one or more downhole sensors. A system also can include a second set of one or more sensors positioned at the surface thereby defining one or more surface sensors);
and a device to: perform, by the one or more sensors, at least one of one or more first directional measurements associated with the wellbore or one or more second directional measurements associated with the wellbore, wherein the one or more first directional measurements are performed less frequently than the one or more second directional measurements over a given measured depth along the wellbore; (Para. [0014] discloses a system can include a first set of one or more sensors positioned along the drill string thereby defining one or more downhole sensors. A system also can include a second set of one or more sensors positioned at the surface thereby defining one or more surface sensors);
  35Docket Number: 2018-IPM-102337 Ul USproject, by the wellbore trajectory model, a trajectory of the wellbore to respective measured depths where at least one of the one or more first directional measurements or one or more second directional measurements was performed to predict one or more predicted directional measurements of the wellbore at the respective measured depths (Para. [0012] discloses directional drilling conceptually can include orienting the bit in the desired direction and executing a series of slide drill and rotate drill iterations. Orienting can be accomplished by rotating and holding the axial position of the drill string so that the bent sub or bent housing, which has a small angle offset, orients the new direction in which to drill. Without turning the drill string, the bit can be rotated with a mud motor and drill in the direction it points. With steerable motors, when the desired wellbore direction is attained, the entire drill string can be rotated and drill straight rather than at an angle. By controlling the amount of hole drilled in the sliding versus the rotating mode, the wellbore trajectory can be controlled precisely);
determine one or more errors based on at least one of the one or more predicted directional measurements, the one or more first directional measurements, and the one or more second directional measurements (Para. [0015] discloses a system also can determine a target toolface orientation measurement value responsive to receipt of the user input from the user computing device. In addition, a system can determine, responsive to one or more measurements at the one or more downhole sensors, an actual toolface orientation measurement value and one or more of an actual DTOB measurement value and an actual DWOB measurement value. A system further can determine, responsive to one or more measurements at the one or more surface sensors, a current top drive operation measurement value, a current drawworks operation measurement value, and a current mud pump operation value. Additionally, a system can determine one or more error values selected from a group of a DTOB error value and a DWOB error value. A DTOB error value can be determined responsive to a comparison of the target DTOB measurement value to the actual DTOB measurement value, and a DWOB error value can be determined responsive to a comparison of the target DWOB measurement value to the actual DWOB measurement value. Still further, a system can determine, responsive to a comparison of the target toolface orientation measurement value and the actual toolface orientation measurement value, a toolface orientation error value);
and calibrate the wellbore trajectory model based on the one or more errors (Para. [0012] discloses by controlling the amount of hole drilled in the sliding versus the rotating mode, the wellbore trajectory can be controlled precisely and Para. [0016] also discloses further, determining the actual toolface measurement value and the one or more of the actual DTOB measurement value and the actual DWOB measurement value can include reconciling the one or more filtered measurements thereby to produce one or more reconciled measurements and verifying the one or more reconciled measurements thereby to produce one or more verified measurements. Determining the actual toolface measurement value and the one or more of the actual DTOB measurement value and the actual DWOB measurement value also can include remediating gross errors in the one or more verified measurements thereby to produce the actual toolface measurement value and the one or more of the actual DTOB measurement value and the actual DWOB measurement value. Additionally, in some circumstances, the control command can be responsive to one or more dynamic models of the drill string within the borehole).
As per claim 10, Reza teaches the system of claim 9, Reza further teaches further comprising the device to predict a wellbore trajectory based on the calibrated wellbore trajectory model and steering inputs, and drilling the wellbore in the geological formation based on the predicted wellbore trajectory and steering inputs (Para. [0020] discloses the control command can be responsive to one or more dynamic models of the drill string within the borehole, and operation of the drawworks can control a rate of penetration of the drill string. The one or more computer programs, when executed by the one or more processors, can cause the system to estimate one or more future values of one or more downhole variables and to determine an optimal rate of penetration of the drill string responsive to a constrained optimization problem. Additionally, the control command can be responsive to the determined optimal rate of penetration of the drill string).
As per claim 17, Reza teaches one or more non-transitory machine-readable media comprising program code executable by a processor to: perform, by one or more sensors positioned downhole in a wellbore of a geological formation (Para. [0014] discloses a system can include a first set of one or more sensors positioned along the drill string thereby defining one or more downhole sensors. A system also can include a second set of one or more sensors positioned at the surface thereby defining one or more surface sensors);
 (Para. [0014] discloses a system can include a first set of one or more sensors positioned along the drill string thereby defining one or more downhole sensors. A system also can include a second set of one or more sensors positioned at the surface thereby defining one or more surface sensors);
project, by a wellbore trajectory model, a trajectory of the wellbore to respective measured depths where at least one of the one or more first directional measurements or one or more second directional measurements was performed to predict one or more predicted directional measurements of the wellbore at the respective measured depths (Para. [0012] discloses directional drilling conceptually can include orienting the bit in the desired direction and executing a series of slide drill and rotate drill iterations. Orienting can be accomplished by rotating and holding the axial position of the drill string so that the bent sub or bent housing, which has a small angle offset, orients the new direction in which to drill. Without turning the drill string, the bit can be rotated with a mud motor and drill in the direction it points. With steerable motors, when the desired wellbore direction is attained, the entire drill string can be rotated and drill straight rather than at an angle. By controlling the amount of hole drilled in the sliding versus the rotating mode, the wellbore trajectory can be controlled precisely);
 (Para. [0015] discloses a system also can determine a target toolface orientation measurement value responsive to receipt of the user input from the user computing device. In addition, a system can determine, responsive to one or more measurements at the one or more downhole sensors, an actual toolface orientation measurement value and one or more of an actual DTOB measurement value and an actual DWOB measurement value. A system further can determine, responsive to one or more measurements at the one or more surface sensors, a current top drive operation measurement value, a current drawworks operation measurement value, and a current mud pump operation value. Additionally, a system can determine one or more error values selected from a group of a DTOB error value and a DWOB error value. A DTOB error value can be determined responsive to a comparison of the target DTOB measurement value to the actual DTOB measurement value, and a DWOB error value can be determined responsive to a comparison of the target DWOB measurement value to the actual DWOB measurement value. Still further, a system can determine, responsive to a comparison of the target toolface orientation measurement value and the actual toolface orientation measurement value, a toolface orientation error value);
 and calibrate the wellbore trajectory model based on the one or more errors (Para. [0012] discloses by controlling the amount of hole drilled in the sliding versus the rotating mode, the wellbore trajectory can be controlled precisely and Para. [0016] also discloses further, determining the actual toolface measurement value and the one or more of the actual DTOB measurement value and the actual DWOB measurement value can include reconciling the one or more filtered measurements thereby to produce one or more reconciled measurements and verifying the one or more reconciled measurements thereby to produce one or more verified measurements. Determining the actual toolface measurement value and the one or more of the actual DTOB measurement value and the actual DWOB measurement value also can include remediating gross errors in the one or more verified measurements thereby to produce the actual toolface measurement value and the one or more of the actual DTOB measurement value and the actual DWOB measurement value. Additionally, in some circumstances, the control command can be responsive to one or more dynamic models of the drill string within the borehole).
As per claim 18, Reza teaches the one or more non-transitory machine-readable media of claim 17, Reza further teaches further comprising program code executable by the processor to predict a wellbore trajectory based on the calibrated wellbore trajectory model and steering inputs, and  38Docket Number: 2018-IPM-102337 Ul US drilling the wellbore in the geological formation based on the predicted wellbore trajectory and steering inputs Para. [0020] discloses the control command can be responsive to one or more dynamic models of the drill string within the borehole, and operation of the drawworks can control a rate of penetration of the drill string. The one or more computer programs, when executed by the one or more processors, can cause the system to estimate one or more future values of one or more downhole variables and to determine an optimal rate of penetration of the drill string responsive to a constrained optimization problem. Additionally, the control command can be responsive to the determined optimal rate of penetration of the drill string).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-8, 10-16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reza, in view of Zamanian et al. (Pub. No. 2012/0048618 A1, hereinafter, "Zamanian").
As per claim 3, Reza teaches the method of claim 1, Reza further teaches wherein the one or more first directional measurements are one or more survey directional measurements (Para. [0059] discloses input from one or more surface drilling sensors 306 (such as surface sensors 122, for example) can include top drive (TD) orientation, ROP, WOB, DiffP, block height, hole depth, drill bit position, and survey, as will be understood by those skilled in the art. The output of the MIMO control logic 302 can include control commands to a top drive 308 regarding top drive orientation);
Reza fails to explicitly teach, wherein a slow control input is based on a first error between a survey directional measurement and a first predicted directional measurement, wherein the first 33Docket Number: 2018-IPM-102337 Ul US predicted directional measurement is based on at least one of the one or more survey directional measurements 

wherein the fast control input and the slow control input are input into the wellbore trajectory model to calibrate the wellbore trajectory model
wherein the fast control input is updated as additional continuous directional measurements are received and the slow control input is not updated until another survey directional measurement is received
and wherein the fast control input is updated more frequently than the slow control input.
However, Zamanian teaches wherein a slow control input is based on a first error between a survey directional measurement and a first predicted directional measurement, wherein the first 33Docket Number: 2018-IPM-102337 Ul US predicted directional measurement is based on at least one of the one or more survey directional measurements (Para. [0042] discloses the calibrated model and/or the drilling settings may be used to (1) project ahead from the last static survey measurement at the D&I sensor 172 to the drill bit 110 and to (2) invert the model to map the desired control action at the drill bit 110, such as the desired BC and TC, to recommended settings. The recommended settings may be, for example, a toolface setting, a steering ratio or power setting, a BC, a TC, rotations per minute ("RPM"), weight-on-bit or other setting relating to positioning the drill string 108 and/or the drill bit 110. As such, the accuracy of the model is a strong indicator of the quality of the recommended settings that may be generated by the software, processor and/or algorithm in order to steer or direct the drill string 108 and/or the drill bit 110 in a desired direction, such as along a well plan. The projections are computed by integrating the model BC and TC equations over intervals of constant tool settings from the depth of the D&I sensor 172 to the depth of the drill bit 110 to obtain the inclination and azimuth at the drill bit 110. Examiner notes that the claim does not further describe what the Slow Control Input is, however Para. 36 of the specification teaches “may be based on additional input(s) that indicate drilling parameters, such as WOB, torque on bit, mud flow rate, or RPM obtained from surface measurements, downhole measurements, or estimated from the wellbore trajectory model.” Therefore, Zamanian  teaches this claim).
wherein a fast control input is based on a second error between a continuous directional measurement and a second predicted directional measurement, wherein the second predicted directional measurement is based on at least one of the one or more survey directional measurements and at least one of the one or more continuous directional measurements (Para. [0042] discloses the calibrated model and/or the drilling settings may be used to (1) project ahead from the last static survey measurement at the D&I sensor 172 to the drill bit 110 and to (2) invert the model to map the desired control action at the drill bit 110, such as the desired BC and TC, to recommended settings. The recommended settings may be, for example, a toolface setting, a steering ratio or power setting, a BC, a TC, rotations per minute ("RPM"), weight-on-bit or other setting relating to positioning the drill string 108 and/or the drill bit 110. As such, the accuracy of the model is a strong indicator of the quality of the recommended settings that may be generated by the software, processor and/or algorithm in order to steer or direct the drill string 108 and/or the drill bit 110 in a desired direction, such as along a well plan. The projections are computed by integrating the model BC and TC equations over intervals of constant tool settings from the depth of the D&I sensor 172 to the depth of the drill bit 110 to obtain the inclination and azimuth at the drill bit 110. Examiner notes that the claim does not further describe what the Fast Control Input is, however Para. 36 of the specification teaches “may be based on additional input(s) that indicate drilling parameters, such as WOB, torque on bit, mud flow rate, or RPM obtained from surface measurements, downhole measurements, or estimated from the wellbore trajectory model.” Therefore, Zamanian  teaches this claim).
wherein the fast control input and the slow control input are input into the wellbore trajectory model to calibrate the wellbore trajectory model (Para. [0043] discloses it is proposed that the accuracy of the calibrated model is quantified by comparing projected hole orientations (using the calibrated model parameters k[s]) to actual measurements (both continuous and static survey measurements). The errors are combined over a depth window of previous estimates and measurements in order to ensure confidence in the error calculations);
wherein the fast control input is updated as additional continuous directional measurements are received and the slow control input is not updated until another survey directional measurement is received (Para. [0044] discloses the computations for the errors are iterated over every successive static survey measurement to give the historical data for the errors in the turn curvature and build curvature. Assuming the deviations in BHA behavior from the calibrated model can be approximated by a normal distribution, the historical data for the error in the build curvature and turn curvature may be used to propagate the positional uncertainty in the predictions. In particular, one assumption may be that the BC errors and TC errors both arise from uncorrelated normal distributions and make the assumption that (since the parameters were estimated to minimize the error in these values) the means of these distributions are where the errors are zero);		
and wherein the fast control input is updated more frequently than the slow control input (Para. [0051] discloses numerous benefits can be derived from a quantitative description of the level of uncertainty associated with the projections, including allowing the driller and/or surface processor to determine the level of confidence the drill string 108 and/or the drill bit 110 is following a predetermined well-plan, and indicating if it is necessary to take a static survey positional measurement and downlink new steering settings more frequently in order to follow the well-plan within a given envelope)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of the directional measurements as taught by Reza with the measurements for the wellbore trajectory model as taught by Zamanian. The motivation to combine would be that Zamanian teaches of inputs which are based on the errors of the measurements that are used for the wellbore model taught in Reza.
As per claim 4, Zamanian teaches the method of claim 3, Zamanian further teaches wherein determining the one or more errors comprises combining at least one of the one or more first directional measurements with at least one of the one or more second directional measurements to determine the fast control input (Zamanian Para. [0043] discloses the errors are combined over a depth window of previous estimates and measurements in order to ensure confidence in the error calculations).
As per claim 5, Reza teaches the method of claim 1, Reza further teaches wherein the one or more first directional measurements are performed at a first and second measured depth along the wellbore while the one or more sensors are stationary and at least one of the one or more second directional measurements are performed at a third measured depth along the wellbore while the one or more sensors are moving (Para. [0098] discloses an additional method according to an embodiment is illustrated in FIG. 10, for example. Measurements can be taken 350 from one or more downhole sensors 120 positioned along a drill string 104, including measurements related to toolface orientation, downhole WOB (DWOB), downhole torque (Dtorque), and downhole differential pressure (Ddiff P). These measurements can be used to determine toolface orientation, which can be filtered 352 to generate a toolface estimate 354. The toolface estimate 354 and a target toolface 316 can be summed 356, then optimization criteria can be selected 358);
wherein predicting, by the wellbore trajectory model, the one or more predicted directional measurements comprises predicting, by the wellbore trajectory model, (i) a first predicted directional measurement at the second measured depth along the wellbore based on the first directional measurement at the first measured depth and (ii) a second predicted directional measurement at the third measured depth along the wellbore based on the first directional measurement at the second measured depth (Para. [0059] discloses MIMO control logic can take into account the mutual effects among downhole torque, toolface orientation, top drive angle, and ROP, for example, as illustrated in FIG. 7 and FIG. 8. For instance, MIMO control logic 302 can utilize input from a user through a graphical user interface (GUI) or another application 304, as well as input from one or more drilling sensors 306, as illustrated in FIG. 7. Input from a user through a graphical user interface (GUI) or another application 304 can include, for example, toolface orientation (TF) setpoint (that is, target toolface orientation), DTOB setpoint (that is, target DTOB), DWOB setpoint (that is, target DWOB), maximum ROP, maximum DiffP, slide length, maximum DTOB, and pipe tally, as will be understood by those skilled in the art. Further, input from one or more downhole drilling sensors 306 (such as downhole sensors 120, for example) can include actual toolface orientation, actual DTOB, actual DWOB, and actual downhole differential pressure (DDiffP), as will be understood by those skilled in the art. Still further, input from one or more surface drilling sensors 306 (such as surface sensors 122, for example) can include top drive (TD) orientation, ROP, WOB, DiffP, block height, hole depth, drill bit position, and survey, as will be understood by those skilled in the art. The output of the MIMO control logic 302 can include control commands to a top drive 308 regarding top drive orientation. Such control commands 308 can include one or more of angular position, throttle, and torque. Further, the output of the MIMO control logic 302 can include commands to a drawworks 310 regarding ROP);
wherein determining the one or more errors comprises determining a first error between the first predicted directional measurement and the first directional measurement at the second measured depth and a second error based on the second 34Docket Number: 2018-IPM-102337 Ul US predicted directional measurement and the second directional measurement at the third measured depth (Para. [0044] discloses in addition, a system 100 can determine one or more of a DTOB error value and a DWOB error value. For example, when a target DTOB measurement value and an actual DTOB measurement value have been determined, a DTOB error value can be determined responsive to a comparison of the target DTOB measurement value to the actual DTOB measurement value. As an alternative to or in addition to determining a DTOB error value, for example, a DWOB error value can be determined—responsive to a comparison of the target DWOB measurement value to the actual DWOB measurement value—when a target DWOB measurement value and an actual DWOB measurement value have been determined. ;
Reza fails to explicitly teach and wherein calibrating the wellbore trajectory model comprises calibrating the wellbore trajectory model based on the first and second error.
However, Zamanian teaches and wherein calibrating the wellbore trajectory model comprises calibrating the wellbore trajectory model based on the first and second error (Para. [0043] discloses it is proposed that the accuracy of the calibrated model is quantified by comparing projected hole orientations (using the calibrated model parameters k[s]) to actual measurements (both continuous and static survey measurements). The errors are combined over a depth window of previous estimates and measurements in order to ensure confidence in the error calculations. The historical errors may be then used in a mathematically consistent formulation to propagate the positional uncertainty associated with predicted positional measurement. The positional uncertainty can be used both as an indicator of when to downlink (when compared with a desired allowable deviation from plan, ADP, propagating forward using the current tool settings) as well as an indication of the reliability of the recommended settings that arise from using the model and calibrated model parameters).

As per claim 6, the combination of Reza and Zamanian teaches the method of claim 5, Reza further teaches wherein calibrating the wellbore trajectory model comprises determining a control input based on the first error and second error, determining a product of a control term and the control input, and adding a bias term to the product, wherein the control term and bias term are based on the first error and second error (Reza Para. [0054] discloses in some circumstances, a control command can be responsive to one or more dynamic models of the drill string 104 within the borehole 102. For example, the actual toolface orientation measurement value and the one or more of the actual DTOB measurement value and the actual DWOB measurement value can be used to estimate a drill string torsional compliance by analyzing the coupling dynamics between toolface angular displacement and DTOB. In some instances, the torsional compliance can be estimated using a drill string dynamic model that can be mathematical or knowledge-based. In other instances, the torsional compliance can be estimated by calculating the torsional compliance using actual observations at near past times that show the angular toolface displacements as a response to the downhole torque variations. In yet other instances, the torsional compliance can be estimated using a combination of a drill string dynamic model and actual observations, where the actual observations also can be used to update the drill string dynamic model).
As per claim 7, the combination of Reza and Zamanian teaches the method of claim 5, Reza further teaches further comprising fusing the first directional measurement at the second measured depth and the second directional measurement at the third measured depth to form a representative directional measurement (Reza Para. [0056] discloses a control command can be for each of the top drive 114, the drawworks 116, and the mud pump 118, or for any combination of them. In some circumstances, determining the control command can include using multi-input, multi-output (MIMO) core logic to determine the control command. Further, the MIMO core logic can include a plurality of decision rules, and each of the decision rules can be associated with one or more of: drawworks control, top drive control, and mud pump control. The outcome of each decision rule can be scaled by a weight factor that, according to drilling conditions, can determine the impact of that decision rule on the final control command. An aggregation logic then can be used to combine the weighted results from different decision rules and to produce quantifiable control command(s) for one or more of the top drive 114, the drawworks 116, and the mud pump 118. Exemplary MIMO control logic can include, but is not limited to, a multivariable fuzzy logic controller and a multivariable model predictive controller);
and wherein the second error is a difference between the predicted second directional measurement and the representative directional measurement (Reza Para. [0045] discloses in a similar manner, a system 100 can determine, responsive to a comparison of the target toolface orientation measurement value and the actual toolface orientation measurement value, a toolface orientation error value. For example, the actual toolface orientation measurement value can be compared to the target toolface orientation measurement value to generate one or more of position error E.sub.toolface, velocity error ΔE.sub.toolface, and acceleration error Δ.sup.2E.sub.toolface that then can be scaled using one or more (in some instances, nonlinear) scale functions, such as, for example, SE.sub.toolface, SΔE.sub.toolface, and SΔ.sup.2E.sub.toolface.).
As per claim 8, the combination of Reza and Zamanian teaches the method of claim 5, Zamanian further teaches wherein the third measured depth is further downhole than the second measured depth and the second measured depth is further downhole than the first measured depth (Zamanian Para. [0036] discloses in some situations, it may be advantageous to project even further to an expected hole depth of the next static survey, in order to estimate or predict where the drill string 108 and/or the drill bit 110 may be positioned at the next planned survey point. The next planned survey point may, for example, be predetermined based on depth or distance from the last static survey).
As per claim 11, Reza teaches the system of claim 9, Reza further teaches wherein the one or more first directional measurements are one or more survey directional measurements (Para. [0059] discloses input from one or more surface drilling sensors 306 (such as surface sensors 122, for example) can include top drive (TD) orientation, ROP, WOB, DiffP, block height, hole depth, drill bit position, and survey, as will be understood by those skilled in the art. The output of the MIMO control logic 302 can include control commands to a top drive 308 regarding top drive orientation);
Reza fails to explicitly teach, wherein a slow control input is based on a first error between a survey directional measurement and a first predicted directional measurement, wherein the first 33Docket Number: 2018-IPM-102337 Ul US predicted directional measurement is based on at least one of the one or more survey directional measurements 
wherein a fast control input is based on a second error between a continuous directional measurement and a second predicted directional measurement, wherein the second predicted directional measurement is based on at least one of the one or more survey directional measurements and at least one of the one or more continuous directional measurements
wherein the fast control input and the slow control input are input into the wellbore trajectory model to calibrate the wellbore trajectory model
wherein the fast control input is updated as additional continuous directional measurements are received and the slow control input is not updated until another survey directional measurement is received
and wherein the fast control input is updated more frequently than the slow control input.
However, Zamanian teaches wherein a slow control input is based on a first error between a survey directional measurement and a first predicted directional measurement, wherein the first 33Docket Number: 2018-IPM-102337 Ul US predicted directional measurement is based on at least one of the one or more survey directional measurements (Para. [0042] discloses the calibrated model and/or the drilling settings may be used to (1) project ahead from the last static survey measurement at the D&I sensor 172 to the drill bit 110 and to (2) invert the model to map the desired control action at the drill bit 110, such as the desired BC and TC, to recommended settings. The recommended settings may be, for example, a toolface setting, a steering ratio or power setting, a BC, a TC, rotations per minute ("RPM"), weight-on-bit or other setting relating to positioning the drill string 108 and/or the drill bit 110. As such, the accuracy of the model is a strong indicator of the quality of the recommended settings that may be generated by the software, processor and/or algorithm in order to steer or direct the drill string 108 and/or the drill bit 110 in a desired direction, such as along a well plan. The projections are computed by integrating the model BC and TC equations over intervals of constant tool settings from the depth of the D&I sensor 172 to the depth of the drill bit 110 to obtain the inclination and azimuth at the drill bit 110. Examiner notes that the claim does not further describe what the Slow Control Input is, however Para. 36 of the specification teaches “may be based on additional input(s) that indicate drilling parameters, such as WOB, torque on bit, mud flow rate, or RPM obtained from surface measurements, downhole measurements, or estimated from the wellbore trajectory model.” Therefore, Zamanian  teaches this claim).
wherein a fast control input is based on a second error between a continuous directional measurement and a second predicted directional measurement, wherein the second predicted directional measurement is based on at least one of the one or more survey directional measurements and at least one of the one or more continuous directional measurements (Para. [0042] discloses the calibrated model and/or the drilling settings may be used to (1) project ahead from the last static survey measurement at the D&I sensor 172 to the drill bit 110 and to (2) invert the model to map the desired control action at the drill bit 110, such as the desired BC and TC, to recommended settings. The recommended settings may be, for example, a toolface setting, a steering ratio or power setting, a BC, a TC, rotations per minute ("RPM"), weight-on-bit or other setting relating to positioning the drill string 108 and/or the drill bit 110. As such, the accuracy of the model is a strong indicator of the quality of the recommended settings that may be generated by the software, processor and/or algorithm in order to steer or direct the drill string 108 and/or the drill bit 110 in a desired direction, such as along a well plan. The projections are computed by integrating the model BC and TC equations over intervals of constant tool settings from the depth of the D&I sensor 172 to the depth of the drill bit 110 to obtain the inclination and azimuth at the drill bit 110. Examiner notes that the claim does not further describe what the Fast Control Input is, however Para. 36 of the specification teaches “may be based on additional input(s) that indicate drilling parameters, such as WOB, torque on bit, mud flow rate, or RPM obtained from surface measurements, downhole measurements, or estimated from the wellbore trajectory model.” Therefore, Zamanian  teaches this claim).
wherein the fast control input and the slow control input are input into the wellbore trajectory model to calibrate the wellbore trajectory model (Para. [0043] discloses it is proposed that the accuracy of the calibrated model is quantified by comparing projected hole orientations (using the calibrated model parameters k[s]) to actual measurements (both continuous and static survey measurements). The errors are combined over a depth window of previous estimates and measurements in order to ensure confidence in the error calculations);
wherein the fast control input is updated as additional continuous directional measurements are received and the slow control input is not updated until another survey (Para. [0044] discloses the computations for the errors are iterated over every successive static survey measurement to give the historical data for the errors in the turn curvature and build curvature. Assuming the deviations in BHA behavior from the calibrated model can be approximated by a normal distribution, the historical data for the error in the build curvature and turn curvature may be used to propagate the positional uncertainty in the predictions. In particular, one assumption may be that the BC errors and TC errors both arise from uncorrelated normal distributions and make the assumption that (since the parameters were estimated to minimize the error in these values) the means of these distributions are where the errors are zero);		
and wherein the fast control input is updated more frequently than the slow control input (Para. [0051] discloses numerous benefits can be derived from a quantitative description of the level of uncertainty associated with the projections, including allowing the driller and/or surface processor to determine the level of confidence the drill string 108 and/or the drill bit 110 is following a predetermined well-plan, and indicating if it is necessary to take a static survey positional measurement and downlink new steering settings more frequently in order to follow the well-plan within a given envelope)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of the directional measurements as taught by Reza with the measurements for the wellbore trajectory model as taught by Zamanian. The motivation to combine would be that Zamanian teaches of inputs which are based on the errors of the measurements that are used for the wellbore model taught in Reza.
As per claim 12, Zamanian teaches the system of claim 11, Zamanian further teaches wherein the device to determine the one or more errors comprises the device to combine at least one of the one or more first directional measurements with at least one of the one or more second directional measurements to determine the fast control input (Zamanian Para. [0043] discloses the errors are combined over a depth window of previous estimates and measurements in order to ensure confidence in the error calculations).
As per claim 13, Reza teaches the system of claim 9, Reza further teaches wherein the one or more first directional measurements are performed at a first and second measured depth along the wellbore while the one or more sensors are stationary and at least one of the one or more second directional measurements are performed at a third measured depth along the wellbore while the one or more sensors are moving (Para. [0098] discloses an additional method according to an embodiment is illustrated in FIG. 10, for example. Measurements can be taken 350 from one or more downhole sensors 120 positioned along a drill string 104, including measurements related to toolface orientation, downhole WOB (DWOB), downhole torque (Dtorque), and downhole differential pressure (Ddiff P). These measurements can be used to determine toolface orientation, which can be filtered 352 to generate a toolface estimate 354. The toolface estimate 354 and a target toolface 316 can be summed 356, then optimization criteria can be selected 358);
wherein predicting, by the wellbore trajectory model, the one or more predicted directional measurements comprises predicting, by the wellbore trajectory model, (i) a first predicted directional measurement at the second measured depth along the wellbore based on the first directional measurement at the first measured depth and (ii) a second predicted (Para. [0059] discloses MIMO control logic can take into account the mutual effects among downhole torque, toolface orientation, top drive angle, and ROP, for example, as illustrated in FIG. 7 and FIG. 8. For instance, MIMO control logic 302 can utilize input from a user through a graphical user interface (GUI) or another application 304, as well as input from one or more drilling sensors 306, as illustrated in FIG. 7. Input from a user through a graphical user interface (GUI) or another application 304 can include, for example, toolface orientation (TF) setpoint (that is, target toolface orientation), DTOB setpoint (that is, target DTOB), DWOB setpoint (that is, target DWOB), maximum ROP, maximum DiffP, slide length, maximum DTOB, and pipe tally, as will be understood by those skilled in the art. Further, input from one or more downhole drilling sensors 306 (such as downhole sensors 120, for example) can include actual toolface orientation, actual DTOB, actual DWOB, and actual downhole differential pressure (DDiffP), as will be understood by those skilled in the art. Still further, input from one or more surface drilling sensors 306 (such as surface sensors 122, for example) can include top drive (TD) orientation, ROP, WOB, DiffP, block height, hole depth, drill bit position, and survey, as will be understood by those skilled in the art. The output of the MIMO control logic 302 can include control commands to a top drive 308 regarding top drive orientation. Such control commands 308 can include one or more of angular position, throttle, and torque. Further, the output of the MIMO control logic 302 can include commands to a drawworks 310 regarding ROP);
(Para. [0044] discloses in addition, a system 100 can determine one or more of a DTOB error value and a DWOB error value. For example, when a target DTOB measurement value and an actual DTOB measurement value have been determined, a DTOB error value can be determined responsive to a comparison of the target DTOB measurement value to the actual DTOB measurement value. As an alternative to or in addition to determining a DTOB error value, for example, a DWOB error value can be determined—responsive to a comparison of the target DWOB measurement value to the actual DWOB measurement value—when a target DWOB measurement value and an actual DWOB measurement value have been determined. ;
Reza fails to explicitly teach and wherein calibrating the wellbore trajectory model comprises calibrating the wellbore trajectory model based on the first and second error.
However, Zamanian teaches and wherein calibrating the wellbore trajectory model comprises calibrating the wellbore trajectory model based on the first and second error (Para. [0043] discloses it is proposed that the accuracy of the calibrated model is quantified by comparing projected hole orientations (using the calibrated model parameters k[s]) to actual measurements (both continuous and static survey measurements). The errors are combined over a depth window of previous estimates and measurements in order to ensure confidence in the error calculations. The historical errors may be then used in a mathematically consistent formulation to propagate the positional uncertainty associated with predicted positional measurement. The positional uncertainty can be used both as an indicator of when to downlink (when compared with a desired allowable deviation from plan, ADP, propagating forward using the current tool settings) as well as an indication of the reliability of the recommended settings that arise from using the model and calibrated model parameters).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of how the measurements are determined based on the errors in order to predict the wellbore trajectory model in Reza with the calibration of the wellbore trajectory model as taught by Zamanian. The motivation to combine would be that Zamanain discusses the “indication of the reliability of recommended steering settings computed using the model upon which the projections are based.” (Para. 0051). As a result, a more accurate wellbore model can be created based on the combination of errors. 
As per claim 14, the combination of Reza and Zamanian teaches the system of claim 13, Reza further teaches wherein calibrating the wellbore trajectory model comprises determining a control input based on the first error and second error, determining a product of a control term and the control input, and adding a bias term to the product, wherein the control term and bias term are based on the first error and second error (Reza Para. [0054] discloses in some circumstances, a control command can be responsive to one or more dynamic models of the drill string 104 within the borehole 102. For example, the actual toolface orientation measurement value and the one or more of the actual DTOB measurement value and the actual DWOB measurement value can be used to estimate a drill string torsional compliance by analyzing the coupling dynamics between toolface angular displacement and DTOB. In some instances, the torsional compliance can be estimated using a drill string dynamic model that can be mathematical or knowledge-based. In other instances, the torsional compliance can be estimated by calculating the torsional compliance using actual observations at near past times that show the angular toolface displacements as a response to the downhole torque variations. In yet other instances, the torsional compliance can be estimated using a combination of a drill string dynamic model and actual observations, where the actual observations also can be used to update the drill string dynamic model).
As per claim 15, the combination of Reza and Zamanian teaches the system of claim 13, Reza further teaches further comprising fusing the first directional measurement at the second measured depth and the second directional measurement at the third measured depth to form a representative directional measurement (Reza Para. [0056] discloses a control command can be for each of the top drive 114, the drawworks 116, and the mud pump 118, or for any combination of them. In some circumstances, determining the control command can include using multi-input, multi-output (MIMO) core logic to determine the control command. Further, the MIMO core logic can include a plurality of decision rules, and each of the decision rules can be associated with one or more of: drawworks control, top drive control, and mud pump control. The outcome of each decision rule can be scaled by a weight factor that, according to drilling conditions, can determine the impact of that decision rule on the final control command. An aggregation logic then can be used to combine the weighted results from different decision rules and to produce quantifiable control command(s) for one or more of the top drive 114, the drawworks 116, and the mud pump 118. Exemplary MIMO control logic can include, but is not limited to, a multivariable fuzzy logic controller and a multivariable model predictive controller);
and wherein the second error is a difference between the predicted second directional measurement and the representative directional measurement (Reza Para. [0045] discloses in a similar manner, a system 100 can determine, responsive to a comparison of the target toolface orientation measurement value and the actual toolface orientation measurement value, a toolface orientation error value. For example, the actual toolface orientation measurement value can be compared to the target toolface orientation measurement value to generate one or more of position error E.sub.toolface, velocity error ΔE.sub.toolface, and acceleration error Δ.sup.2E.sub.toolface that then can be scaled using one or more (in some instances, nonlinear) scale functions, such as, for example, SE.sub.toolface, SΔE.sub.toolface, and SΔ.sup.2E.sub.toolface.).
As per claim 16, the combination of Reza and Zamanian teaches the system of claim 13, Zamanian further teaches wherein the third measured depth is further downhole than the second measured depth and the second measured depth is further downhole than the first measured depth (Zamanian Para. [0036] discloses in some situations, it may be advantageous to project even further to an expected hole depth of the next static survey, in order to estimate or predict where the drill string 108 and/or the drill bit 110 may be positioned at the next planned survey point. The next planned survey point may, for example, be predetermined based on depth or distance from the last static survey).
As per claim 19, Zamanian teaches The one or more non-transitory machine-readable media of claim 18, Zamanian further teaches wherein the program code to determine the one  (Zamanian Para. [0043] discloses the errors are combined over a depth window of previous estimates and measurements in order to ensure confidence in the error calculations).
As per claim 20, Reza teaches the one or more non-transitory machine-readable media of claim 17, Reza further teaches wherein the one or more first directional measurements are performed at a first and second measured depth along the wellbore while the one or more sensors are stationary and at least one of the one or more second directional measurements is performed at a third measured depth along the wellbore while the one or more sensors are moving (Para. [0098] discloses an additional method according to an embodiment is illustrated in FIG. 10, for example. Measurements can be taken 350 from one or more downhole sensors 120 positioned along a drill string 104, including measurements related to toolface orientation, downhole WOB (DWOB), downhole torque (Dtorque), and downhole differential pressure (Ddiff P). These measurements can be used to determine toolface orientation, which can be filtered 352 to generate a toolface estimate 354. The toolface estimate 354 and a target toolface 316 can be summed 356, then optimization criteria can be selected 358);
wherein the program code to predict, by the wellbore trajectory model, the one or more predicted directional measurements comprise program code to predict (i) a first predicted directional measurement at the second measured depth along the wellbore based on the first directional measurement at the first measured depth and (ii) a second predicted  (Para. [0059] discloses MIMO control logic can take into account the mutual effects among downhole torque, toolface orientation, top drive angle, and ROP, for example, as illustrated in FIG. 7 and FIG. 8. For instance, MIMO control logic 302 can utilize input from a user through a graphical user interface (GUI) or another application 304, as well as input from one or more drilling sensors 306, as illustrated in FIG. 7. Input from a user through a graphical user interface (GUI) or another application 304 can include, for example, toolface orientation (TF) setpoint (that is, target toolface orientation), DTOB setpoint (that is, target DTOB), DWOB setpoint (that is, target DWOB), maximum ROP, maximum DiffP, slide length, maximum DTOB, and pipe tally, as will be understood by those skilled in the art. Further, input from one or more downhole drilling sensors 306 (such as downhole sensors 120, for example) can include actual toolface orientation, actual DTOB, actual DWOB, and actual downhole differential pressure (DDiffP), as will be understood by those skilled in the art. Still further, input from one or more surface drilling sensors 306 (such as surface sensors 122, for example) can include top drive (TD) orientation, ROP, WOB, DiffP, block height, hole depth, drill bit position, and survey, as will be understood by those skilled in the art. The output of the MIMO control logic 302 can include control commands to a top drive 308 regarding top drive orientation. Such control commands 308 can include one or more of angular position, throttle, and torque. Further, the output of the MIMO control logic 302 can include commands to a drawworks 310 regarding ROP);
 (Para. [0044] discloses in addition, a system 100 can determine one or more of a DTOB error value and a DWOB error value. For example, when a target DTOB measurement value and an actual DTOB measurement value have been determined, a DTOB error value can be determined responsive to a comparison of the target DTOB measurement value to the actual DTOB measurement value. As an alternative to or in addition to determining a DTOB error value, for example, a DWOB error value can be determined—responsive to a comparison of the target DWOB measurement value to the actual DWOB measurement value—when a target DWOB measurement value and an actual DWOB measurement value have been determined. ;
Reza fails to explicitly teach and wherein the program code to calibrate the wellbore trajectory model comprises program code to calibrate the wellbore trajectory model based on the first and second error.
However, Zamanian teaches and wherein the program code to calibrate the wellbore trajectory model comprises program code to calibrate the wellbore trajectory model based on the first and second error (Para. [0043] discloses it is proposed that the accuracy of the calibrated model is quantified by comparing projected hole orientations (using the calibrated model parameters k[s]) to actual measurements (both continuous and static survey measurements). The errors are combined over a depth window of previous estimates and measurements in order to ensure confidence in the error calculations. The historical errors may be then used in a mathematically consistent formulation to propagate the positional uncertainty associated with predicted positional measurement. The positional uncertainty can be used both as an indicator of when to downlink (when compared with a desired allowable deviation from plan, ADP, propagating forward using the current tool settings) as well as an indication of the reliability of the recommended settings that arise from using the model and calibrated model parameters).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of how the measurements are determined based on the errors in order to predict the wellbore trajectory model in Reza with the calibration of the wellbore trajectory model as taught by Zamanian. The motivation to combine would be that Zamanain discusses the “indication of the reliability of recommended steering settings computed using the model upon which the projections are based.” (Para. 0051). As a result, a more accurate wellbore model can be created based on the combination of errors. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PUNIT RAJESH MEHTA whose telephone number is (571)272-8690.  The examiner can normally be reached on 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Riva can be reached on 571-272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/P.R.M./Examiner, Art Unit 2128                                                                                                                                                                                           
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128